Citation Nr: 0606976	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-09 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected status post total left knee replacement, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from March 1978 to January 1985.

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).

Procedural history

In a July 1985 rating decision, the RO granted service 
connection for a left knee disability.  A 30 percent 
disability rating was assigned.

In a June 2002 rating decision, the RO continued the 
previously assigned 30 percent disability rating for the 
veteran's service-connected left knee disability.  He filed a 
notice of disagreement (NOD) in May 2003, and the RO issued a 
statement of the case (SOC) in December 2003.  The veteran 
perfected his appeal by filing a substantive appeal (VA Form 
9) in January 2004.

In a July 2004 rating decision, the RO granted the veteran an 
increased disability rating of 40 percent.  The veteran 
continued to express disagreement with the assigned 
disability rating.

In January 2006, the veteran presented sworn testimony during 
a videoconference hearing which was chaired by the 
undersigned Veterans Law Judge. A transcript of that hearing 
has been associated with the veteran's VA claims folder.

 Issues not on appeal

In September 2002, the RO denied the veteran's claim of 
entitlement to VA benefits for a heart condition under 
38 U.S.C. § 1151.  The veteran filed a NOD as to that 
decision in January 2003, and the RO issued a SOC in April 
2004.  The veteran did not file a substantive appeal as to 
that issue, sot he Board is without jurisdiction to consider 
it.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In April 2004, the RO denied the veteran's claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
To the Board's knowledge, the veteran has not disagreed with 
that decision.  

In a July 2004 rating decision, the RO granted service 
connection for surgical scars of the left knee as secondary 
to the service-connected left knee replacement.  
A 10 percent disability rating was assigned.  The veteran has 
not disagreed with that decision.

In an October 2005 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
major depression, claimed as secondary to the service-
connected left knee disability.  To the Board's knowledge, 
the veteran has not disagreed with that decision.  That issue 
is therefore not in appellate status.


FINDINGS OF FACT

1.  The veteran's service-connected status post total left 
knee replacement is manifested by subjective complaints of 
pain, with close to normal left extremity function described 
by medical examiners.  The veteran's complaints of pain have 
been ascribed by competent medical evidence to non service-
connected depression. 

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected left 
knee disability, so as to render impractical the application 
of the regular schedular standards.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating for status post 
total left knee replacement have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 
5055, 5261 (2005).

2.  The criteria for an increased disability rating for the 
service-connected left knee disability on an extra-schedular 
basis are not met. 38 C.F.R. § 3.321(b)(1) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
raring for his service-connected total left knee replacement, 
which is currently assigned a 40 percent disability rating.  
[As has been noted in the Introduction, a separate 10 percent 
rating is also in effect for surgical scars; that matter is 
not on appeal.] 

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims folder may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
folder in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the December 2003 SOC and by supplemental 
statements of the case (SSOC) in April 2004, July 2004, 
December 2004 and March 2005 of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.

Crucially, the RO sent the veteran a letter in October 2004 
which was specifically intended to address the requirements 
of the VCAA. The veteran was advised that he was to notify 
the RO as to all medical treatment that he had received for 
the left knee disability, in particular evidence that the 
disability has increased in severity. The RO indicated that 
it would obtain medical treatment records from VA facilities 
(this was accomplished).  With respect to private medical 
treatment, the veteran was informed that he could furnish 
such records himself or that VA would assist him in obtaining 
such records if he identified them. Consent forms were 
enclosed for that purpose.  (It does not appear that the 
veteran received any medical treatment outside of the VA 
system.)

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  This has been 
done.  In the October 2004 VCAA letter, the RO informed the 
veteran that VA was responsible for getting relevant records 
from any Federal agency, including from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment) or from the Social Security Administration.  The 
VCAA letter further informed the veteran that he would be 
scheduled for a VA examination of his knee.  (This was 
accomplished later in October 2004.) 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  The October 
2004 VCAA letter informed the veteran that he could provide 
private medical records, but that VA would assist him in 
obtaining such records if he so desired.  The VCAA letter 
told the veteran that VA would make reasonable efforts to 
obtain "relevant records not held by a Federal agency. This 
may include records from State or local governments, private 
doctors and hospitals, or current or former employers." The 
letter explained to the veteran that it was still his 
responsibility to ensure that the RO received all requested 
records that were not in the possession of Federal department 
or agency, and that if he wished for the RO to request 
private records on his behalf he must give enough information 
about them so that the RO could request them.  See the 
October 21, 2004 VCAA letter, pages 1 and 2.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004). The October 2004 VCAA letter requested: 
"If there is any other evidence or information that you think 
would support your claim, please let us know.  If you have 
any evidence in your possession that pertains to your claim, 
please send it to us."  This clearly complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that the October 2004 VCAA letter properly 
notified the veteran of the information and evidence, not 
previously provided to VA, that was necessary to substantiate 
his claim, and they properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran. 

Review of the record also reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claims, which was by rating decision in June 2002.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to initial adjudication of the issue by the RO.   

As has been discussed above, the veteran was subsequently 
provided with VCAA notice in October 2004.  The veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VA 
notice.  Supplemental Statements of the Case were issued in 
December 2004 and in March 2005. Therefore, there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of- notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  The veteran in this case has pointed to no prejudice 
resulting from the timing of the VCAA notice, and as 
discussed above any notice deficiency has been corrected via 
readjudication of his claim in two SSOCs.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them. 
In particular, the RO has obtained the veteran's service 
medical records and extensive VA medical treatment records. 
The veteran was provided VA medical examinations in July 2003 
and in October 2004, as well as a psychiatric examination in 
August 2005. 

The Board would be remiss if it did not mention that the 
October 2004 VA examiner indicated that he did not review the 
veteran's VA claims folder.  This is of no consequence, 
however, since the examiner had access to, and obviously 
reviewed the veteran's VA treatment records.  Indeed, the VA 
examination report is remarkable for the detail of such 
review, with the examiner specifically noting every pertinent 
entry dating back to 1977.  Since, as noted above, the 
veteran's medical treatment is furnished exclusively by VA, 
there were no other relevant records to review.  Moreover, 
there was another VA examination report, with similar detail, 
by another examiner in July 2003.  It is clear that the 
veteran has been thoroughly examined twice recently, in 
addition to evaluations in the outpatient treatment records.  
No additional examination is necessary.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA. 
The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims. He 
has not indicated the existence of any other evidence that is 
relevant to his appeal.

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claims.  See 38 C.F.R. § 3.103 (2005).  As was 
described in the Introduction, he provided personal testimony 
to the undersigned via videoconferencing equipment in January 
2006.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2004).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 
4.1 (2005).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 
38 C.F.R. § 4.40 (2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2004).

Specific rating criteria

Prosthetic replacement of a knee joint is rated 100 percent 
for one year following implantation of the prosthesis.  
Thereafter, chronic residuals consisting of severe painful 
motion or weakness in the affected extremity warrant a 60 
percent evaluation.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
to diagnostic codes 5256, 5261, or 5262.  The minimum rating 
for replacement of a knee joint is 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5055 (2005).

The criteria of diagnostic code 5256 [ankylosis of the knee] 
are as follows: 
30 percent for favorable angle in full extension, or slight 
flexion between 0 degrees and 10 degrees; 40 percent for 
ankylosis in flexion between 10 degrees and 20 degrees; 50 
percent for ankylosis in flexion between 20 degrees and 45 
degrees, and 60 percent for extremely unfavorable ankylosis, 
or ankylosis in flexion at an angle of 45 degrees or more.   
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 
50 percent rating if limited to 45 degrees. 

Diagnostic Code 5262 provides that a 10 percent evaluation is 
assignable for impairment of the tibia and fibula with slight 
knee or ankle disability. A 20 percent evaluation is 
assignable for impairment of the tibia and fibula with 
moderate knee or ankle disability. When impairment of the 
tibia and fibula is manifested by malunion with marked knee 
or ankle disability, a 30 percent evaluation is assigned. 
Nonunion, with loose motion requiring a brace, is assigned a 
40 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 
5262.

Analysis

Assignment of diagnostic code

The veteran's service-connected status post total left knee 
replacement is currently rated 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5055-5261 (2005).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5055 specifically deals with knee replacement 
and is obviously applicable.  As discussed above, under 
Diagnostic Code 5055, the knee disability may be rated at the 
40 and 50 percent levels by analogy to Diagnostic Codes 5256 
[ankylosis], 5261 [limitation of extension] or 5262 
[impairment of tibia and fibula.  The RO has chosen 
Diagnostic Code 6261.

The Board finds that neither Diagnostic Code 5256 or 
Diagnostic Code 5262 are applicable in this case.  There is 
absolutely no evidence that the left knee is ankylosed.  
Moreover, recent VA examinations, to include x-ray studies, 
show that the veteran's prosthetic left knee is stable and 
intact.  There is clearly no support for a finding that the 
knee should be rated 40 percent by analogy to nonunion of the 
tibia and fibula with loose motion under Diagnostic Code 
5262.  In any event, the veteran is already in receipt of a 
40 percent rating under Diagnostic Code 5261, so changing to 
Diagnostic Code 5262 would not be to his benefit.     

In short, the Board believes that the veteran is most 
appropriately rated under Diagnostic Codes 5055 and 5261.  
The veteran and his representative have not suggested that 
any other diagnostic code would be more appropriate.

Mittleider concerns
  
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.   See 38 
C.F.R. § 4.25 (2004).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2004); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  In this case, there is sufficient medical 
evidence to distinguish between the disability caused by the 
knee replacement itself and the disability caused by the 
service-connected surgical scars.   

There is a similar, and more significant, problem in this 
case, however.  In essence, the veteran contends that his 
service-connected left knee disability causes excruciating 
pain which renders him dysfunctional in the workplace.  
A review of the extensive record in this case reveals a 
history of psychiatric problems, diagnosed as depression, 
compounded by drug-seeking behavior.
As was noted in the Introduction, service connection for 
depression secondary to the service-connected left knee 
disability was recently denied by the RO; that issue is not 
on appeal.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  In this case, as is discussed 
immediately below, there is ample and compelling evidence 
that the veteran's complaints of pain are not caused by the 
knee itself but from his psychiatric disability.   

In particular, there is a report of an October 2004 physical 
examination.  The examiner stated:

During the examination [the veteran] is noted to have 
voluntary pain behaviors, including some emotional 
lability with voluntary guarding.  There is inconsistent 
tenderness to palpation about the left knee. . . . 
[There is] pain limitation in other muscle groups in 
other joints distant from the knee.  This would not be 
explained by knee pathology. . . . In the opinion of 
this examiner the left total knee arthroplasty is well 
functioning and stable.  The majority of this veteran's 
pain complaints are more likely than not caused by his 
emotional state and depression and are complicated by 
narcotics dependence problems. 

Also of record is the report of an August 2005 VA psychiatric 
examination which similarly notes the veteran's history of 
exaggeration of pain symptoms and narcotics dependence.  The 
diagnoses included major depression and pain disorder 
associated with both psychological factors and a general 
medical condition. 

The conclusions of the recent VA physical and psychiatric 
examiners are congruent with the veteran's medical history.  
His voluminous VA outpatient records include 
numerous references to left knee pain, which was 
characterized as out of proportion to physical findings.  As 
an example, there is this report from February 2004:

This patient represents a difficult problem, as there is 
no obvious reason for his complaint of pain.  He has a 
known intermittent explosive disorder as well as a pain 
disorder associated with both psychological [sic] and 
general medical condition. . . .  At this time there is 
no obvious reason for pain in his left knee.   

Although acknowledging psychiatric problems to the point of 
seeking service connection therefor, the veteran steadfastly 
contends that his left knee pain is excruciating, causing him 
to be unable to work and requiring numerous powerful 
medications.  However, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. The statements offered by the veteran are not 
competent medical evidence.  

The veteran has been accorded ample opportunity to provide 
competent medical evidence which would tend to refute the VA 
examiners' conclusions.  He has not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].

In short, the Board finds that the medical evidence of 
record, some of which has been highlighted above, 
overwhelmingly supports a conclusion that the vast majority 
of the veteran's self reported left knee pain is associated 
not with the service-connected left knee disability but 
rather with the non service-connected psychiatric problems.  

Schedular rating

As note above, the RO has rated the service-connected left 
knee disability 
40 percent disabling by analogy to Diagnostic Code 5261.   
Under that diagnostic code, a 40 percent rating is assigned 
if extension is limited to 30 degrees, and a 50 percent 
rating is warranted if extension is limited to 45 degrees.  
Normal range of motion for the knee is defined extension to 0 
degrees.  See 38 C.F.R. § 4.71, Plate II (2005).

Range of motion testing which was done in connection with a 
July 2003 VA orthopedic examination revealed extension "is 
full at zero degrees".  During the October 2004 VA 
examination, the examiner noted that the left knee "extends 
fully".  There is of record no evidence which suggests that 
the veteran's left knee range of  motion approaches that 
which would call for the assignment of a 50 percent rating.  
Indeed, the disability appears to be noncompensable under 
Diagnostic Code 5261.  The reasoning behind why the 40 
percent rating was assigned by the RO in July 2004 is 
obscure. 

In the absence of any cogent reason why a higher rating may 
be assigned via the application of Diagnostic Code 5261, the 
Board will turn to Diagnostic Code 5055.  As discussed in the 
law and regulations section above, a 60 percent rating may be 
assigned for severe painful motion or weakness in the 
affected extremity.

As has been discussed in detail above, although the veteran 
contends that he has severe painful motion of his left lower 
extremity, the record is replete with medical evidence that 
the veteran's complaints of pain are out of all proportion to 
physical findings and that such appear to be related to his 
psychiatric disorder.  Accordingly, based on this evidence, 
the Board declines to find that the veteran has severe 
painful motion of the left lower extremity which is caused by 
the service-connected left knee replacement.

A 60 percent rating may also be assigned under Diagnostic 
Code 5055 for weakness in the affected extremity.  The 
criteria in this Diagnostic Code are disjunctive, not 
conjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned]; compare  Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met].

The July 2003 examiner in essence indicated that the 
veteran's left lower extremity was normal, or close to 
normal, in function:

The veteran's ability to engage in the normal activities 
of daily living, and, in particular, physical activity 
involving repetitive bending, twisting and so forth is 
not affected.  There are no limitations of the ability 
to lift and bear weight.  There is no limitation in the 
ability to stand or sit for any length of time.  The 
veteran will be limited to walking no more than one 
hour.

As was discussed above, the October 2004 examiner noted that 
the prosthesis was functioning well and ascribed the 
veteran's complaints to psychiatric causes.

There is no competent medical evidence to the contrary.  The 
veteran's own complaints revolve around pain rather than 
weakness.  Accordingly, in light of medical evidence which 
does not demonstrate weakness in the left lower extremity, a 
60 percent rating is not warranted under Diagnostic Code 
5055.

DeLuca consideration

Because the veteran's disability involves restricted 
articulation of a joint, the Board must also address the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.

It should be clear from the Board's discussion above, in 
particular the discussion of the criteria of pain and 
weakness under Diagnostic Code 5055, that additional 
disability may not be assigned under 38 C.F.R. §§ 4.40 and 
4.45.  The July 2003 VA examination report, quoted above, 
makes it clear that the veteran's left lower extremity is 
functioning at a normal, or close to normal level.  As for 
the veteran's complaints of agonizing pain, these have been 
ascribed by competent medical evidence to his psychiatric 
problems.

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996). Under Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  However, the Board can 
address the matter of referral of this matter to appropriate 
VA officials.

The RO has considered the matter of referral an 
extraschedular rating, most recently in the March 2005 SSOC.  
The Board will do likewise. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been frequently 
hospitalized for the service-connected left knee disability.  
He underwent surgery in 1998 and in 2002, for which temporary 
total ratings were assigned under 38 C.F.R. § 4.30.   Nor is 
there evidence of an unusual clinical picture, aside from the 
complaints of severe pain and drug seeking behavior, which 
have not been medically associated with the left knee 
disability but rather with depression.  As has been discussed 
in some detail above, recent VA examiners have indicated that 
the left knee prosthesis is functioning well. 

There is also no evidence on file that the disability 
markedly interferes with the veteran's employment.  Although 
the veteran has not worked for a number of years and blames 
his predicament on his left knee disability, the competent  
medical evidence, quoted above, makes it clear that the 
majority of his problems are due to depression and excessive 
use of painkillers.  Moreover, any interference with 
employment  due to the service-connected left knee 
replacement is reflected in the 40 percent disability rating 
that is currently assigned therefor (as well as the separate 
10 percent assigned for tender and painful scars).  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings. 
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant an 
extraschedular rating.  The Board accordingly finds that the 
veteran's disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.  Therefore, the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected left knee 
disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for service-
connected status post total left knee replacement is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


